Citation Nr: 0826647	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  05-12 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, claimed as due to 
exposure to herbicides.

2.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, claimed as due to 
exposure to herbicides.

3.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, claimed as due to 
exposure to herbicides.

4.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, claimed as due to 
exposure to herbicides.

5.  Entitlement to service connection for headaches, claimed 
as due to exposure to herbicides.

6.  Entitlement to service connection for bilateral tinnitus.

7.  Entitlement to service connection for a back disorder, 
claimed as due to exposure to herbicides.

8.  Entitlement to service connection for high cholesterol, 
claimed as due to exposure to herbicides.

9.  Entitlement to service connection for emphysema.

10.  Entitlement to service connection for skin rashes, 
claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESSES AT HEARING ON APPEAL

The veteran and his sister


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to October 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut.

In a January 2007 decision, the Board denied the veteran's 
claim for service connection for post-traumatic stress 
disorder and his claim for service connection for Agent 
Orange exposure.  This decision also remanded the veteran's 
current claims for issuance of a Statement of the Case.  A 
Statement of the Case was issued in June 2007 and the veteran 
submitted a timely appeal.


FINDING OF FACT

The veteran's claimed peripheral neuropathy of the upper and 
lower extremities, headaches, tinnitus, back disorder, high 
cholesterol, emphysema, and skin rash disabilities are not 
disabilities for which service connection is presumed for 
those veterans exposed to Agent Orange; none of these 
disabilities developed within a year of discharge from 
service; and the veteran's claimed peripheral neuropathy of 
the upper and lower extremities, headaches, tinnitus, back 
disorder, high cholesterol, emphysema, and skin rash 
disabilities are unrelated to the veteran's military service.


CONCLUSION OF LAW

Peripheral neuropathy of the upper and lower extremities, 
headaches, tinnitus, a back disorder, high cholesterol, 
emphysema, and skin rashes were not incurred in or aggravated 
by military service and may not be so presumed.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007), and implemented at 38 C.F.R. § 3.159 (2007), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, upon the receipt of a complete or 
substantially complete application, VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will seek to provide and which information and 
evidence the claimant is expected to provide.  The Board 
notes that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b).  
See 38 C.F.R. § 3.159, as amended by 73 Fed. Reg. 23353-23356 
(Apr. 30, 2008).  Consistent with 38 U.S.C.A. § 5103(a), the 
veteran was provided VCAA notice in October 2005 prior to the 
initial adjudication of his claims in the January 2006 rating 
decision.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  An 
additional development letter was sent out in March 2006.

Also, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the section 5103(a) notice requirements apply 
to all five elements of a service connection claim, including 
generalized notice as to the disability rating and the 
effective date of an award.  Such notice was provided by way 
of the March 2006 letter.  The veteran's claims were 
readjudicated in a June 2007 Statement of the Case.  See 
Mayfield and Pelegrini, both supra.  In any event, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims therefore any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Accordingly, despite any 
deficient notice provided to the veteran on these two 
elements, the Board finds no prejudice to the veteran in the 
processing of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

With respect to the duty to assist, VA has obtained the 
veteran's service treatment records and VA medical records.  
The veteran provided testimony before the undersigned 
Veterans Law Judge.  An April 1997 VA outpatient record 
indicates that the veteran underwent lumbar surgery at a 
private hospital in approximately 1992.  In October 2005 the 
veteran was sent a letter requesting authorization so that 
the private hospital records could be obtained.  However, the 
veteran did not respond.  VA's duty to assist veterans in the 
development of their claims is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  A veteran cannot 
remain passive when he has information vital to his claim.  
Id.  Accordingly, the Board must make its determination on 
the evidence which is currently of record as the Board is 
unaware of any additional obtainable evidence.  

The Board notes that VA regulations provide that VA will 
assist the veteran by providing a medical examination or 
obtaining a medical opinion based upon review of the evidence 
of record if VA determines that it is necessary to decide the 
claim. 38 C.F.R. § 3.159(c)(4)(i).  As shown below, there is 
sufficient medical evidence to decide the veteran's claims 
and thus no VA medical examinations are necessary to decide 
the claims.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  History

At his June 2008 hearing the veteran reported that he was a 
truck driver and a mechanic during service.  The veteran 
attributed his current back problems to lifting heavy parts 
and tires while working as a mechanic in service.  The 
veteran testified that he first had problems with his hands 
and feet going numb over the past 15 years, and that the 
problems had gradually become worse.  The veteran stated that 
he first developed headaches in service.  He reported that he 
continued to have headaches and that medication did not help.  
The veteran stated that he sometimes has skin rashes on his 
palms and on the bottom parts of his legs.  He said that he 
had never been treated for the rashes.  The veteran testified 
that he began smoking before service and that he continued to 
smoke in service.  He reported that his barracks had asbestos 
wrapped pipes and that he worked with brakes that contained 
asbestos.  The veteran attributed his tinnitus to driving 
noisy vehicles in service without any hearing protection.

The service treatment records note that in September 1966 the 
veteran reported back trouble, but no back injury or 
disability was noted and the veteran was told to change the 
springs on his rack.  None of the service treatment records 
make any diagnosis of a back injury or disability.  The 
veteran's service treatment records do not reveal that the 
veteran experienced peripheral neuropathy of the upper and 
lower extremities, headaches, tinnitus, a chronic back 
disorder, high cholesterol, emphysema, or a skin rash 
disorder during service.  

The record does not indicate that the veteran had a chronic 
back disability prior to lumbar disc surgery in approximately 
1992.  This surgery is described in an April 1997 VA 
outpatient record.  The April 1997 record also notes that the 
veteran had no history of radicular pain or numbness.  A July 
1995 VA X-ray report notes that the veteran had mild 
degenerative joint disease of the lumbar spine.

The evidence reveals that the veteran was found to have high 
cholesterol levels in November 1995 and on occasion 
thereafter.  

A December 1999 VA outpatient note indicates that the veteran 
reported that he did not walk much due to lower extremity 
numbness.  The veteran also reported that month that he had 
trouble sleeping due to pain in his lower back and legs.  A 
September 2001 VA outpatient note reveals that the veteran 
complained of numbness and tingling in the right arm and hand 
of one week's duration.  Also that month the veteran reported 
numbness of his left upper extremity upon waking from sleep.  
A February 2004 VA outpatient record notes that the veteran 
had severe peripheral vascular disease.

A December 2004 VA medical record notes that the veteran had 
a history of emphysema.

An October 2005 VA record contains the earliest post service 
reference to a skin disability and indicates that the veteran 
had a hyperkeratotic lesion of the left foot and tinea pedis.  

The post service medical records do not show that the veteran 
currently has tinnitus or a headache disorder.  

III.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, 
including arthritis and organic diseases of the nervous 
system, which become manifest to a compensable degree within 
the year after service, will be rebuttably presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

The record shows that the veteran served in Vietnam.  He is 
therefore entitled to the presumption of being exposed to 
Agent Orange.  See 38 U.S.C.A. § 1116(f).

The following diseases are deemed associated with herbicide 
exposure, under current VA law: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
chronic lymphocytic leukemia, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The 
foregoing diseases shall be service connected if a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113 (West 2002); 38 C.F.R. § 3.307(d) are also satisfied.

IV.  Analysis

While the veteran served in Vietnam, and he is presumed to 
have been exposed to herbicides, the Board notes that 
peripheral neuropathy of the upper and lower extremities, 
headaches, tinnitus, a back disorder, high cholesterol, 
emphysema, and the skin rashes are not diseases that are 
subject to presumptive service connection based on exposure 
to Agent Orange in Vietnam.  While the list of presumptive 
diseases includes acute and subacute peripheral neuropathy, 
such is described by Note 2 of Diagnostic Code 3.309(e) as 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of date of onset.  The peripheral neuropathy of the 
upper and lower extremities for which the veteran is seeking 
service connection is chronic in nature and is not the type 
of peripheral neuropathy for which presumptive service 
connection is provided as described by Note 2 of 38 C.F.R. 
§ 3.309(e).  While the veteran has been shown to have tinea 
pedis and a hyperkeratotic lesion, he has never been shown to 
have chloracne, the only type of skin disorder for which the 
herbicide presumptive framework applies.  Since the 
disabilities for which the veteran is claiming service 
connection based on exposure to Agent Orange are not listed 
under 38 C.F.R. § 3.309(e), the veteran is not entitled to 
service connection for these disabilities on a presumptive 
basis stemming from his exposure to Agent Orange in service.
 
In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, but 
must also determine whether his current disability is the 
result of active service under 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.303(d).  In other words, the fact that the veteran 
does not meet the requirements of 38 C.F.R. § 3.309 does not 
in and of itself preclude him from establishing service 
connection as he may, in the alternative, establish service 
connection by way of proof of actual direct causation.  In 
this regard, the veteran can provide evidence showing that he 
was exposed to Agent Orange during service and that such 
exposure caused his claimed disabilities or that he has the 
disabilities on appeal due to service, including an event in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  However, 
a review of the medical evidence fails to reveal any record 
that attributes the veteran's current claimed disabilities to 
exposure to Agent Orange.  Accordingly, the veteran is not 
entitled to service connection for his claimed disabilities 
on either a direct or a presumptive basis based on exposure 
to Agent Orange in service.

In this case, the only evidence linking the veteran's current 
claimed disabilities to service are his own assertions.  
However, as a layperson he is not competent to render a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992). 

None of the veteran's claimed current disabilities were shown 
within a year of discharge from service.  Accordingly, the 
veteran is not entitled to presumptive service connection for 
any of these disabilities based on the disability being a 
chronic disease listed in 38 C.F.R. § 3.309(a).

Not only do the veteran's service medical records fail to 
show that the veteran developed any of his claimed 
disabilities during service or within a year of discharge 
from service, but there is no medical evidence indicating 
that any of the veteran's currently claimed medical 
conditions are related to service.  

Since the veteran's claimed disabilities were not shown to 
have been present in service, or for many years after 
discharge from service, and none of the medical evidence 
indicates that those disabilities are related to service in 
any way, the Board finds that the preponderance of the 
evidence is against entitlement to service connection for 
peripheral neuropathy of the upper and lower extremities, 
headaches, tinnitus, a chronic back disorder, high 
cholesterol, emphysema, or a skin rash disorder, on either a 
direct or presumptive basis.

ORDER

Entitlement to service connection for peripheral neuropathy 
of the left lower extremity, claimed as due to exposure to 
herbicides, is denied.

Entitlement to service connection for peripheral neuropathy 
of the right lower extremity, claimed as due to exposure to 
herbicides, is denied.

Entitlement to service connection for peripheral neuropathy 
of the left upper extremity, claimed as due to exposure to 
herbicides, is denied.

Entitlement to service connection for peripheral neuropathy 
of the right upper extremity, claimed as due to exposure to 
herbicides, is denied.

Entitlement to service connection for headaches, claimed as 
due to exposure to herbicides, is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.

Entitlement to service connection for a back disorder, 
claimed as due to exposure to herbicides, is denied.

Entitlement to service connection for high cholesterol, 
claimed as due to exposure to herbicides, is denied.

Entitlement to service connection for emphysema is denied.

Entitlement to service connection for skin rashes, claimed as 
due to exposure to herbicides, is denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


